                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
TOMMY EDWARD JACKSON,

                          Plaintiff,
      v.                                            Case No. 19-cv-1497-pp

ROBERT E. ELLSWORTH CORRECTIONAL CENTER,
WARDEN SARAH COOPER, and
SUPERINTENDENT PAULA STOUDT,

                        Defendants.
______________________________________________________________________________

ORDER REQUIRING PLAINTIFF TO SHOW CAUSE WHY CASE SHOULD NOT
    BE DISMISSED FOR FAILURE TO PAY INITIAL PARTIAL FILING FEE
______________________________________________________________________________

      The plaintiff, a prisoner who is representing himself, filed this complaint

on October 11, 2019, dkt. no. 1, along with a motion asking the court to allow

him to proceed without prepaying the filing fee, dkt. no. 2. On October 16,

2019, the court ordered that by November 6, 2019, the plaintiff had to submit

$3.19 to the Clerk of Court as an initial partial filing fee. Dkt. No. 7.

      The plaintiff filed this lawsuit on October 11, 2019. Dkt. No. 1. He

submitted a trust account statement for the period from April 2, 2019 through

October 2, 2019. Dkt. No. 9. Under the Prison Litigation Reform Act (“PLRA”),

inmates asking to proceed without prepaying the filing fee must file a certified

trust account statement for the six-month period preceding the month in which

they file their lawsuit. 28 U.S.C. §1915(a)(2). This allows the court to calculate

an initial partial filing fee, which the law requires prisoner plaintiffs to pay as a

condition of proceeding without prepaying the entire filing fee. 28 U.S.C.


                                          1
§1915(b). The six months preceding the month in which the plaintiff filed this

lawsuit would have covered April 1, 2019 through September 30, 2019, so the

court used the trust account statement the plaintiff filed to calculate the $3.19

filing fee.

       The court issued the order requiring the plaintiff to pay the $3.19 initial

partial filing fee on October 16, 2019. Dkt. No. 6. Eight days later, on October

24, 2019, the court received the same trust account statement from the

plaintiff. Dkt. No. 8. There was no cover letter, no explanation—just a second

copy of his trust account statement. The court suspects that the plaintiff was

somehow trying to let the court know that he did not have the money to pay

the $3.19 filing fee. The reason the court suspects this is because the plaintiff

has filed four cases in this district in the past three and a half months. He filed

his first case on August 26, 2019, Jackson v. Kurkowski, et al., Case No. 19-

cv-1235. He submitted the same trust account statement in that case as he did

in this one, and later wrote the court a letter saying that he didn’t receive funds

from the state and that he’d submitted a form asking to pay the filing fee later.

Id. at Dkt. No. 10.

       On October 7, 2019, he filed Jackson v. Chippewa Valley Correctional

Treatment Center, et al., Case No. 19-cv-1466; the court assessed him the

same $3.19 initial partial filing fee in that case, and he paid $2.39 of it on

October 28, 2019. Along with the $2.39, the plaintiff sent a letter, saying that

he had sent all the funds in his account but that he wanted all of his cases to

continue and to be allowed to pay over time. Case No. 19-cv-1466 at Dkt. No.


                                         2
9. The court recently issued an order accepting the $2.39 partial payment, but

dismissing that case because the court doesn’t have jurisdiction to hear it. Id.

at Dkt. No. 10.

       On October 11, 2019, the plaintiff filed this case, in which the court has

assessed him a $3.19 initial partial filing fee. Finally, on October 12, 2019, the

plaintiff filed Jackson v. Atkinson, et al., Case No. 19-cv-1668. In that case, the

plaintiff filed a trust account statement covering the period May 6, 2019

through November 5, 2019, id. at dkt. no. 3; the court assessed him a $2.60

initial partial filing fee, id. at dkt. no. 4, even though he had not provided trust

account information for the entire six-month period prior to the month in

which he filed the lawsuit (April 1, 2019 through September 30, 2019).

       The plaintiff may believe that every document he files shows up on the

docket in each of his four cases. That is not correct. The plaintiff’s letter in his

first case—the letter in which he said he didn’t receive state money—had Case

No. 19-cv-1235on it. So the clerk’s office put that letter on the docket for that

case. That letter is not on the docket in this case; the court became aware of it

only because it was reviewing all the plaintiff’s cases for the missing initial

partial filing fees.

       The plaintiff may also believe that he is required to pay only one initial

partial filing fee regardless of how many cases he files. That is not correct,

either. The PLRA requires an inmate to pay the initial partial filing fee for each

case he files; “[i]t is undisputed that the initial partial filing fee is to be

assessed on a per-case basis, i.e., each time the prisoner files a lawsuit.” Bruce


                                            3
v. Samuels, ___ U.S. ___, 136 S. Ct. 627, 629 (2016). By filing four lawsuits in

just over two months, the plaintiff made himself subject to a total initial partial

filing fee of $12.17.

      The trust account statement the plaintiff filed in this case—covering April

2, 2019 through October 2, 2019—showed a starting balance of $2.02 and an

ending balance of $2.39. Dkt. No. 6. The plaintiff appears to have had job

income here and there, although he also has many withdrawals for child

support, DNA surcharges and deposits into his release account. He made

occasional canteen purchases.

      Before dismissing the case for failure to pay the initial fee, the court

must determine whether the plaintiff is at fault for the non-payment. See

Thomas v. Butts, 745 F.3d 309, 312-13 (7th Cir. 2014). A court may not

dismiss the case of a prisoner who lacks funds in his account. Id. at 312; see

also 28 U.S.C. §1915(b)(4) (“In no event shall a prisoner be prohibited from

bringing a civil action . . . for the reason that the prisoner has no assets and no

means by which to pay the initial partial filing fee.”). “But if the court finds that

the prisoner is unable to pay the partial filing fee at the time of collection

because he intentionally depleted his account to avoid payment, the court in its

sound discretion may dismiss the action.” Thomas, 745 F.3d at 312 (citations

and internal quotation omitted).

      The plaintiff’s trust account statement does not show that the

intentionally depleted his account prior to filing this case. He does not appear

to have received any job income, or made any purchases, in the month before h


                                          4
filed the case. Maybe the plaintiff has enough funds in his release account to

pay the $3.19 initial partial filing fee, because the institution has been taking

money out of the trust account and depositing it into the release account on a

regular basis. Or maybe the plaintiff really does not have any money in either

account.

      The court will give the plaintiff the opportunity to either pay the $3.19

initial partial filing fee, ask for authorization to pay it out of his release account

(if the plaintiff has enough in that account), or explain to the court why he

cannot pay the $3.19 and ask the court to allow him to proceed without paying

any of the initial partial filing fee. The plaintiff must do one of these three

things—pay the $3.19, ask for permission to pay it from his release account or

ask the court to waive the initial partial filing fee—by the deadline the court

sets below. If the plaintiff doesn’t do one of those things by the deadline, the

court will dismiss this case for the plaintiff’s failure to diligently pursue it.

      The court ORDERS that, in time for the court to receive it by the end of

the day on January 3, 2020, the plaintiff must either (a) pay the $3.19 initial

partial filing fee, (b) file a written request for authorization to pay the $3.19

initial partial filing fee from his release account, or (c) explain to the court in

writing why he can’t pay the $3.19 initial partial filing fee from either his trust

account or his release account. The plaintiff must do one of these three things

in time for the court to receive it by the end of the day on January 3, 2020.

If the court does not receive the $3.19 initial partial filing fee, the plaintiff’s

request to pay the fee out of his release account or the plaintiff’s written


                                           5
explanation by the end of the day on January 3, 2020, the court will dismiss

the plaintiff’s case for failure to diligently pursue it. Civ. L.R. 41(c) (E.D. Wis.).

      The court will mail a copy of this order to the warden of the Chippewa

Valley Correctional Treatment Facility.

      Dated in Milwaukee, Wisconsin this 3rd day of December, 2019.
                                        BY THE COURT:


                                        ___________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                           6
